Citation Nr: 0839168	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 30, 2002 
for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1980 
to August 1985.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for the 
cause of the veteran's death.  The appellant appeals the 
effective date assigned for DIC benefits.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist a claimant upon the filing of 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to notify 
includes informing the claimant of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, notice that the claimant must send in all evidence 
in his or her possession pertaining to his claim, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The duty to notify 
also includes informing the claimant of the type of evidence 
necessary to establish a disability rating or effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," was removed.  This amendment 
applies to all applications for benefits pending before VA 
on, or filed after, May 30, 2008.  

In the present case, the appellant has not been notified of 
the information and evidence necessary to substantiate her 
claim for an earlier effective date.  While a letter was sent 
to her in June 2003 addressing the VCAA, it did not inform 
her of how VA would assign an effective date.  Thus, on 
remand, the appellant should be provided with a VCAA 
compliant notice letter informing her of what is required to 
establish an earlier effective date as well as the evidence 
she should submit and what evidence VA would obtain on her 
behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate her claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant, and which portion, if 
any, VA will attempt to obtain on the 
appellant's behalf.  Finally, the letter 
should contain a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and her representative.  The RO must also 
provide notice to the appellant of 
applicable laws and regulations, to 
include 38 C.F.R. §§ 3.400 and 3.114 
(2008).  After the appellant and her 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



